DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2020 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 09/01/2021 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 106288626 A, refer to attached translation).
Regarding claim 12, Wang discloses a refrigerator (refer to Figs. 3-4) configured to be capable of cooling a stored object and heating the stored object using an electromagnetic wave, the refrigerator comprising: 
at least one storage chamber (3);
a first electrode (1) provided on a top surface of a storage chamber among the at least one storage chamber (refer to Fig. 4); 
a second electrode (2) provided on a bottom surface of the storage chamber (refer to Fig. 4); and 
an air passage (12) provided above (in the instant case, the term above is being considered as at a higher level than) the first electrode (1) and through which cool air flows (and exits through outlet 13),
wherein
the stored object placed between the first electrode (1) and the second electrode (2) is heated by the electromagnetic wave (refer to page 7, par. A), and 
the first electrode (1) includes an opening (refer to Fig. 4, wherein the space right next to the first electrode and below the air passage 12, is being considered as the opening) that introduces the cool air from the air passage (12) into the storage chamber.

Regarding claim 23, Wang meets the claim limitations as disclosed above in the rejection of claim 12. Further, Wang discloses wherein the refrigerator starts heating the stored object on a condition that a door of the storage chamber is closed (refer to page 9, par. B, wherein in order to improve the safety of use, when the door of the thawing zone is opened, the input power of the high-frequency generator is cut off, and when the thawing zone door is closed, the high-frequency generator does not work).

Regarding claim 24, Wang meets the claim limitations as disclosed above in the rejection of claim 12. Further, Wang discloses wherein the refrigerator determines (and is capable of determining) whether a door of the storage chamber is closed when the refrigerator receives an execution instruction to start heating the stored object from a user (refer to Step 801, page 8),
the refrigerator starts heating the stored object upon determination that the door of the storage chamber is closed (refer to Steps 802 and 803, page 8), and
the refrigerator gives a predetermined notification to the user without starting heating the stored object upon determination that the door of the storage chamber is not closed (refer to Step 806, page 8, wherein the thawing switch is disconnected, therefore, said disconnection being considered as the predetermined notification to the user since the product will remain frozen).

Regarding claim 25, Wang meets the claim limitations as disclosed above in the rejection of claim 24. Further, Wang discloses wherein the predetermined notification is a notification that prompts the user to close the door (in the instant case, once the user notices that the product remains frozen, said predetermined notification of the state of the product has the capability of prompting the user to close the door).

Regarding claim 26, Wang meets the claim limitations as disclosed above in the rejection of claim 23. Further, Wang discloses wherein the refrigerator stops heating the stored object when the door is opened after the refrigerator starts heating the stored object (refer to page 9, par. B, wherein in order to improve the safety of use, when the door of the thawing zone is opened, the input power of the high-frequency generator is cut off).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 106288626 A) in view of Zhang (CN 109000420 A, refer to attached translation).
Regarding claim 22, Wang meets the claim limitations as disclosed above in the rejection of claim 12. Further, Wang discloses the storage chamber, but fails to explicitly disclose a refrigerating compartment provided at a top of the refrigerator, and the storage chamber and an ice-making compartment are provided below the refrigerating compartment.
However, Zhang teaches an unfreezing device and refrigerator having the same, comprising a refrigerating compartment (210) provided at a top of the refrigerator (refer to Fig. 5), and a storage chamber (refer to thawing compartment 100) and an ice-making compartment (refer to freezing compartment 230 providing temperatures having the capability of making ice) are provided below the refrigerating compartment.
As such, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Wang such that the refrigerator includes a refrigerating compartment provided at a top of the refrigerator, and the storage chamber and an ice-making compartment are provided below the refrigerating compartment in view of the teachings by Zhang, in order to obtain a predictable result of efficiently providing different compartments at different temperatures within the refrigerator.

Allowable Subject Matter
Claims 13-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763